DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 8-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elmelid (DE10 2014 000 235 A1) in view of Foltin (DE102011081384 A1).
Referring to claim 8, Elmelid shows An apparatus for determining spatial orientation of a vehicle, the apparatus comprising:
a set of illuminators mechanically coupled to the vehicle so as to emit light toward a roadway (see figure 1A Ref 120 and 110);
a set of sensors mechanically coupled to the vehicle to receive the emitted light as reflected (see figure 1A Ref 110 and 120 also see paragraph 32);
a timer to determine times of flight between emission of the light by the set of
illuminators and reception of the reflected light by the set of sensors (this is inherent with time of flight sensors as shown in paragraph 32); and
a processor to determine the spatial orientation of the vehicle from a difference in the times of flight (see paragraph 40-41 also see the distance L2 is calculated as shown in paragraph 66-67 paragraph 14 for including a processor).  However Elmelid shows the light is transmitted and reflected off an object and does not specifically show the object is the roadway.  
Foltin shows a similar device that includes multiple measurements made to determine a spatial orientation of the vehicle based on measurements made from the roadway (see paragraph 58-59, 8, and figure 1 and 2), Foltin also shows the number of illuminators in the set is one (see figure 1 Ref 102) and comprises a headlamp of the vehicle configured to operate at a pulse width modulation frequency (see paragraph 39-40) It would have been obvious to include the measurement made on the road surface because this allows the inclination of the headlamp assembly to be adjusted based on the road surface when there is no object to measure, it would have been obvious to include the PWM headlamp because this allows for the use of an already existing light source for distance measurement.   
Referring to claims 8, the combination of Elmelid and Foltin shows a sensor is a camera having an integration frequency other than the pulse width modulation frequency of the headlamp (see paragraph 40-42 note the “waving” in the image where multiple pulses are captured during a single integration while maintaining synchronization).  It would have been obvious to include the different frequencies for the PWM and the camera because this allows for the “waving” detection as taught by Foltin. 


Allowable Subject Matter
Claims 1-3, 6 8-15, and 18 are allowed. 

Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive.  Pertaining to claim 20, the allowable subject matter was not incorporated into claim 20 and no substantial arguments were made pertaining to claim 20 indicating why the claim overcomes the rejection dated 2/11/2022.  The rejection is sustained

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645